Order entered September 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00545-CV

          IN THE INTEREST OF O.T.F. AND R.A.T., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-06650

                                     ORDER

      The reporter’s record in this appeal was due July 11, 2022. When it had not

been filed by July 19, 2022, we directed court reporter LaToya Young-Martinez to

file, no later than August 18, 2022, the record, written verification no hearings

were recorded, or written verification appellant had not requested the record. To

date, Ms. Young-Martinez has not complied.         Accordingly, we ORDER Ms.

Young-Martinez to file the record or requested verification no later than

September 27, 2022.      We notify appellant that if we receive verification the

reporter’s record has not been requested, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Court; Ms.

Young-Martinez; and, the parties.

                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE